DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on June 22, 2022 in which claims 1, 12 and 20 have been amended. Claim 10 was previously cancelled. The allowable subject matter over prior art was already indicated in the previous office action mailed on 3-22-22 and hence it is not repeated here. Thus, the claims 1-9 and 11-21 are pending in the application.                              
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 12 and 20.   
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
	The claim 1 recites a series of steps, receiving, by one or more processors, into a data repository, over a communications connection, user identification data, identification data related to one or more personal computing devices, and credential information for accessing data collected by the one or more personal computing devices; obtaining, by the one or more processors, an indication that one or more programs are initiating a transaction from a computing device communicatively coupled to the one or more processors, wherein transaction data of the transaction indicates that the transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access data related to the user collected by the one or more personal computing devices, wherein the data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the transaction, wherein the contemporaneously collected data related to the user comprises a physical state of the user, collected via a wearable computing device of the user, wherein a wearable device of the user comprises a device of the one or more personal computing devices, comprising data indicating that the user is engaged in an aerobic activity contemporaneously with initiating the transaction, and wherein the data related to the user indicates that the user engaging in the aerobic activity while concurrently engaging in the transaction is not likely; determining, by the one or more processors, a risk of fraud associated with the transaction, based on a portion of the contemporaneously collected data related to the user, wherein the portion comprises the data indicating that the user is engaged in the aerobic activity contemporaneously with initiating the transaction, wherein the risk of fraud indicates a likelihood that the transaction is fraudulent, based on determining that the user is not present at an initiation point of the transaction and did not initiate the transaction based on the user contemporaneously engaging in the aerobic activity during the initiating;  alerting, by the one or more processors, the one or more programs initiating the transaction of the risk of fraud, wherein the one or more programs comprise one or more programs in a point of sale application; and halting, by the one or more processors, completion of the transaction on the computing device, wherein the halting comprises automatically transmitting, by the one or more processors, an instruction to halt the transaction, to the one or more programs executing on the computing device initiating the transaction, wherein based on receiving the instruction, the one or more programs executing on the computing device halt the transaction. These limitations (with the exception of italicized portions), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices or Principles and commercial or legal interactions. The claims recite a method to determine a risk of a transaction being fraudulent.  Determining a risk of a fraud in a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice (as per the October 2019 Update: Subject Matter Eligibility, page 5).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial or Legal Interaction (as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 1 also recites a communications connection, a computing device and processors which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a communications connection, a computing device and processors, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a communications connection, computing device and processors result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a communications connection, computing device and a processor to be generic computer elements (see Fig. 4, [0041]).  A communications connection is a generic communication network. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a communications connection, a computing device and a processor are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), receiving, by one or more processors, into a data repository, over a communications connection, user identification data, identification data related to one or more personal computing devices, and credential information for accessing data collected by the one or more personal computing devices, amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computing device and a processor are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 12 and 20 and hence the claims 12 and 20 are rejected on similar grounds as claim 1.
Dependent claims 2-9, 11, 13-19 and 21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
 For instance in claims 2 and 13, the steps “responsive to the alerting, receiving, by the one or more processors, data negating the determined risk of fraud; and generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a different risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise data similar to the portion of the data related to the user, wherein the different level of fraud indicates a higher risk or a lower risk of fraud than the determined risk of fraud associated with the transaction.” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 6 and 14, the steps, “obtaining, by the one or more processors, an indication that one or more programs are initiating another transaction, wherein transaction data of the other transaction indicates that the other transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access additional data related to the user collected by the one or more personal computing devices, wherein the additional data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the other transaction; determining, by the one or more processors, that the additional data related to the user comprise data similar to the portion of the data related to the user; determining, by the one or more processors, a risk of fraud associated with the other transaction, based on a portion of the additional data related to the user and the business rule, wherein the risk of fraud indicates a likelihood that the other transaction is fraudulent; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction”, which under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic principles or practices (mitigating risk is a fundamental economic practice).
In claims 4 and 15, the steps, “wherein conflicting information comprises the portion of the data, and wherein the alerting the one or more programs initiating the other transaction comprises a request for verification, the method further comprising: responsive to the alerting the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction, obtaining, by the one or more processors, data resolving the conflicting information; determining, by the one or more processors, a corrected risk of fraud, based on the data resolving the conflicting information; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the corrected risk of fraud”, which under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic principles or practices (mitigating risk is a fundamental economic practice).
In claims 5 and 16, the steps, “generating, by the one or more processors, a business rule to assign, wherein based on applying the business rule the one or more processors determine a risk of fraud for a future transaction, wherein data related to the user contemporaneous with the future transaction comprise the conflicting information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 6 and 17, the steps, “obtaining, by the one or more processors, an indication that one or more programs are initiating another transaction, wherein transaction data of the other transaction indicates that the other transaction was initiated on behalf of the user; utilizing, by the one or more processors, the credential information to access additional data related to the user collected by the one or more personal computing devices, wherein the additional data related to the user was collected by the one or more personal computing devices contemporaneously with the initiating the other transaction; determining, by the one or more processors, that the additional data related to the user comprises the conflicting information; determining, by the one or more processors, a risk of fraud associated with the other transaction, based on a portion of the additional data related to the user and the business rule, wherein the risk of fraud indicates a likelihood that the other transaction is fraudulent; and alerting, by the one or more processors, the one or more programs initiating the other transaction of the risk of fraud associated with the other transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 7 and 18, the steps, “wherein the data related to the user further comprises data selected from the group consisting of: a location of the user, a location type of the location of the user, and biometric data of the user” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 8, the steps, “wherein the determined risk of fraud is high”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 9, the steps, “wherein the data related to the user indicates that the user is at a location type where concurrently engaging in the transaction is not likely, and wherein the determined risk of fraud is high”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 11, the steps, “wherein the one or more programs comprise one or more programs in a point of sale application”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. A point of sale application, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Further, the additional component of a point of sale application is recited at a high level of generality such that it amounts to applying the abstract idea using this generic component. 
In claim 19, the steps, “wherein the determined risk of fraud is high, and wherein the data indicating that the user is engaged in the physical activity is collected from a personal fitness device worn by the user”, under the broadest reasonable interpretation, the limitations amount to simply collecting and processing data which is a routine and conventional function of the computer and thus do not amount to significantly more (See MPEP 2106.05 (d)). 
In claim 21, the steps, “the determining that the user is not present at an initiation point of the transaction and did not initiate the transaction is based on the aerobic activity being physically incompatible with initiating the transaction”, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.  
Response to Arguments
3.	Applicant's arguments filed dated 06/22/2022 have been fully considered but they are not persuasive due to the following reasons: 
4.	Applicant argues that (pages 12-14), “The pending claims are not directed to "certain methods of organizing human activity"
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as such as Fundamental Economic Practices or Principles and commercial or legal interactions. The claims recite a method to determine a risk of a transaction being fraudulent.  Determining a risk of a fraud in a transaction is a way of mitigating the risk and mitigating the risk has been identified as a fundamental economic practice (as per the October 2019 Update: Subject Matter Eligibility, page 5).  In addition, processing a transaction is fulfilling the agreement in the form of contracts and hence it is also a Commercial or Legal Interaction (as per the October 2019 Update: Subject Matter Eligibility, page 5).  The claim 1 also recites a communications connection, a computing device and processors which do not necessarily restrict the claim from reciting an abstract idea. The general purpose processor is being used to process a lot of data to determine that the transaction is a high fraud risk and subsequently halting the transaction. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. That is, other than, a communications connection, a computing device and processors, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea and hence the claims are not eligible under the first prong of the analysis. 
5.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 15) they are patentable as providing "significantly more”.
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are a communications connection, a computing device and a processor. As per the rejection above, the specification describes the additional elements of a communications connection, a computing device and a processor to be generic computer elements (see Fig. 4, [0041]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims do not recite significantly more than an abstract idea.  
6.       Applicant further argues that (pages 15-16), “Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea.”
Examiner respectfully disagrees and notes that the argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as users are added instead of becoming intractably complex (Bascom, page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user... The claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components... the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing problems with other technical systems or an abstract-idea-based solution implemented with generic technical components in a conventional way. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Thus, the arguments regarding Bascom are not applicable.
7. 	Applicant further argues that (page 17), “As evidenced by the Examiner dropping any prior art rejection, these independent claims represent a combination of elements used in a non-conventional implementation of identity verification in the method of fraud prevention. And for at least this reason, the pending claims are patentable.”
Examiner respectfully disagrees.END920160536US1 - 17 - Determination of eligibility under 35 U.S.C. § 101 is different from an obviousness analysis under 35 U.S.C. 103. Specifically, “lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (See MPEP 2106.05(I)). 
	Thus, these arguments are not persuasive. 
                                        Prior Art made of Record
8.     The following prior art made of record and not relied upon is considered pertinent : 
       Felsher et al. U.S. 8316237 B1 discloses a method for conducting transactions involving private information wherein an intermediary performs a requisite function with respect to the transaction without requiring the intermediary to be trusted with respect to the private information or cryptographic keys for communicated information. 
						Conclusion
9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                           /B.D.S./Examiner, Art Unit 3693  

August 09, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
August 9, 2022